' i internal_revenue_service appeals_office one cleveland center-suite east ninth street cleveland oh date april14 number release date a uil code certified mail dear department of the treasury person to contact employee id number tel fax contact hours refer reply to in re tax period s ended ein c this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons your organization fails to meet the requirement for exemption under sec_501 sec_501 as amended by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law states that it is intended that social clubs should be permitted to receive up to percent of their gross_receipts including investment_income from sources outside of their membership without losing their exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public as a result of a recent audit of your organization's activities and forms it was determined that your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the 15th day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can call the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours charles f fisher appeals team manager enclosure notice helpful contacts for your notice_of_deficiency ' internal_revenue_service date date org department of the treasury causeway st room boston ma taxpayer_identification_number form_990 and 990-t tax_year s ended december xxxx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v ' you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifyou accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v legend d orgdata e location of org f location state of org xx year yy amount issue -revocation of exempt status explanation of facts the club was organized to unite for civic and education purposes to encourage closer personal acquaintances to promote the general welfare of the members to purchase lease hold sell develop mortgage or dispose_of real and personal_property for carrying out the purposes of the corporation for establishing location for social and recreational meetings or any other civic or educational program approved by the board_of directors and voted by the members per bylaws membership shall be restricted to males of d extraction who are over the age of and have been a resident of e for at least months there is no mention of a social membership no amendments to the bylaws were provided non members are able to enter the club as there are no security devices such as key cards buzzers or warnings that the club is member only in order to purchase alcohol the non member is asked to join the club as a social member the non member is issued a social member card good for a year and at no cost the individual has no voting rights contrary to the by laws this membership class does not require d extraction or to be a resident of e for six months the treasurer of the organization states that the requirement for a social membership is to be years of age this class of membership currently consists of approximately of the membership the data below clearly shows the trend away from the regular membership social members in regular members 20xx- yy 20xx- yy 20xx- yy 20xx- yy 20xx- yy 20xx- yy no records concerning host guest relationship were kept per revproc_71_17 tr reg c -1 a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_588 if a second class of member has the right to use a club facility on the payment of nominal yearly dues plus charges for services utilized then the club may not be exempt because the club will be engaged in the business of selling services for profit to an unlimited number of individuals revrul_60_324 that the instant club by making its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other non profitable purposes revproc_71_17 1971_1_cb_683 this procedure provides that personal business use of the club facilities by club members furthers a club's social or recreational purposes even if the employer pays the cost of the use of club facilities however the revenue_procedure makes it clear that the use must be a member's use and not a device to permit the public in the form of an employer or fellow employees to use club facilities taxpayer's position a letter from the organization states that they do not agree with the findings that they should not remain as a non profit organization the organization's treasurer in a written response to this issue stated the reason we designate a non member as a social member is because the f requiring anybody entering a club must have a card to be allowed to be served the organization also states that the club was organized and its charter established in 19xx as a social non profit organization and its members were non stockholders of the organization and through today the same holds true for the current membership governments position based on the facts of the examination and pertaining law the organization does not satisfy the requirements of sec_501 c of the internal_revenue_code the social membership class is not a true membership all membership classes should have eligibility requirements and a formal admittance procedure even for a nonvoting class then a bona_fide class of membership would exist otherwise the club provides membership to anyone patronizing the facility if there are no prerequisite conditions or limitations imposed on members the organization cannot possess an identity or purpose that would characterize it as a club the organization's treasurer in a written response to this issue stated the reason we designate a non member as a social member is because the_ requiring anybody entering a club must have a card to be allowed to be served this clearly shows that the membership class was created to circumvent state or local liquor laws other factors for the case of revocation are that the membership requirements are not only broad or vaguely stated the requirements do not exist for this class the fact that there are no dues charged for this class of membership show that one-time or transient use of the facility by the general_public is encouraged conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 ofthe internal_revenue_code and its tax exempt status should be revoked department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended date1 form 886a i n arne of taxpayer org legend org name of organization datel date d nationality e org resident f state xx year y numerical figure z numerical data issue whether the org should be revoked under sec_501 of the internal_revenue_code effective 20xx for making its social and recreational facilities available to the general_public through a social member arrangement alaternative issue whether the amount of non member income exceeds the limitations and ofpl this provides exemption for social clubs organized substantially for pleasure recreation and other non profitable purposes the substantially_all test is an income test whether income earned outside of the club's membership and or not from exempt_purpose activities should be included in the computation of unrelated_business_taxable_income explanation of facts the club was organized to unite for civic and education purposes to encourage closer personal acquaintances to promote the general welfare of the members to purchase lease hold sell develop mortgage or dispose_of real and personal_property for carrying out the purposes of the corporation for establishing location for social and recreational meetings or any other civic or educational program approved by the board_of directors and voted by the members per bylaws membership shall be restricted to males of d extraction who are over the age of z and have been a resident of e for at least y months there is no mention of a social membership no amendments to the bylaws were provided non members are able to enter the club as there are no security devices such as key cards buzzers or warnings that the club is member only in order to purchase alcohol the non member is asked to join the club as a social member the non member is issued a social member card good for a year and at no cost the individual has no voting rights contrary to the by laws this membership class does not require d extraction or to be a resident of e for six months the treasurer of the organization states that the requirement for a social membership is to be form 886-a rev department of the treasury- internal_revenue_service page -1- form 886a i n arne oft axpayer org department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended date1 years of age this class ofmembership currently consists of approximately ofthe membership the data below clearly shows the trend away from the regular membership social members in regular members 20xx- z 20xx-z 20xx-z 20xx-z 20xx-z 20xx-z no records concerning host guest relationship were kept per revproc_71_17 tr reg c -1 a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other non profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non profitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_588 if a second class of member has the right to use a club facility on the payment of nominal yearly dues plus charges for services utilized then the club may not be exempt because the club will be engaged in the business of selling services for profit to an unlimited number of individuals revrul_60_324 that the instant club by making its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other non profitable purposes form 886-a rev department of the treasury- internal_revenue_service page -2- form 886a i n arne oft axpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended date1 org revproc_71_17 1971_1_cb_683 this procedure provides that personal business use of the club facilities by club members furthers a club's social or recreational purposes even if the employer pays the cost of the use of club facilities however the revenue_procedure makes it clear that the use must be a member's use and not a device to permit the public in the fonn of an employer or fellow employees to use club facilities taxpayer's position a letter from the organization states that they do not agree with the findings that they should not remain as a non profit organization the organization's treasurer in a written response to this issue stated the reason we designate a non member as a social member is because the f requiring anybody entering a club must have a card to be allowed to be served the organization also states that the club was organized and its charter established in 19xx as a social non profit organization and its members were non stockholders of the organization and through today the same holds true for the current membership governments position based on the facts of the examination and pertaining law the organization does not satisfy the requirements of sec_501 c of the internal_revenue_code the social membership class is not a true membership all membership classes should have eligibility requirements and a formal admittance procedure even for a nonvoting class then a bona_fide class of membership would exist otherwise the club provides membership to anyone patronizing the facility if there are no prerequisite conditions or limitations imposed on members the organization cannot possess an identify or purpose that would characterize it as a club the organization's treasurer in a written response to this issue stated the reason we designate a non member as a social member is because the requiring anybody entering a club must have a card to be allowed to be served this clearly shows that the membership class was created to circumvent state or local liquor laws other factors for the case of revocation are that the membership requirements are not only broad or vaguely stated the requirements do not exist for this class the fact that there are no dues charged for this class of membership show that one-time or transient use of the facility by the general_public is encouraged form 886-a rev department of the treasury - internal_revenue_service page -3- ' '_f_o_r_m __ 8_8_6_j ______ 'i-------- d-cp-ar-tm-c- n-t f th e l7're- a-su-ry-- i -1tc-r-na li zc- -en-u-es 'c-n ic-e-------- s cl 1e-d u le n o- -o-r ____ __ explanation of items exhibit year period ended datel n arne of taxpayer org conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 ofthe internal_revenue_code and its tax exempt status should be revoked form 886-a rev department of the treasury- internal_revenue_service page -4-
